Citation Nr: 0500470	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  04-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as a result of herbicide (Agent Orange) 
exposure.  

2.  Entitlement to service connection for kidney cancer, 
claimed as a result of herbicide (Agent Orange) exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's brother




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1963 to October 
1966, including service in the Panama Canal Zone.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
December 2002 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In October 2004, the veteran presented personal testimony at 
a Board hearing in Washington DC, before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.  

2.  The service medical records are negative for complaints 
of, or treatment for, diabetes mellitus, of any type.  
Diabetes mellitus, type II, was shown many years after 
service and there is no evidence of a nexus between the 
current diagnosis and service, including exposure to 
herbicides.  

3.  In February 1998, right kidney cancer was diagnosed.  The 
service medical records are negative for complaints of, or 
treatment for, the claimed kidney cancer.  The veteran does 
not have a current diagnosis for cancer and there is no 
evidence of a nexus between right kidney cancer and service, 
including exposure to herbicides.  

CONCLUSIONS OF LAWS

1.  Diabetes mellitus, type II, claimed as a result of 
herbicide (Agent Orange) exposure was not incurred in or 
aggravated by service, nor may incurrence be presumed.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2004).  

2.  Kidney cancer, claimed as a result of herbicide (Agent 
Orange) exposure was not incurred in or aggravated by wartime 
service, nor may incurrence be presumed. 38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159, 
because an initial AOJ adjudication had already occurred.  
Instead, the veteran has the right on remand to VCAA content-
complying notice and proper subsequent VA process.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In May 2002, VA received the veteran's claims for entitlement 
to service connection for diabetes mellitus, type II, and 
kidney cancer, claimed as the result of herbicide (Agent 
Orange) exposure.  By correspondence, dated in May 2002, the 
veteran received notice of the requirements of VCAA.  In 
October 2002, the RO sent the veteran a correspondence 
explaining what was necessary to substantiate the claims for 
entitlement to service-connected benefits, claimed as a 
result of herbicide (Agent Orange) exposure.  

By rating decision, dated in December 2002, the RO denied the 
veteran's claims for entitlement to service connection for 
diabetes mellitus, type II, and kidney cancer, claimed as a 
result herbicide (Agent Orange) exposure.  The veteran was 
properly notified of the RO's denial.  Thereafter, he filed a 
timely Notice of Disagreement.  In May 2003, the RO sent the 
veteran additional correspondence pertaining to the 
requirements of VCAA.  

A Statement of the Case was issued in March 2004.  The 
veteran perfected his appeal before the Board.  In October 
2004, he presented personal testimony before the undersigned 
Veterans Law Judge.  

The Board concludes that the discussions contained in the May 
2002 correspondence pertaining to VCAA; the RO's October 2002 
correspondence pertaining to claims involving possible 
herbicide exposure; the May 2003 correspondence pertaining to 
the requirements of VCAA; and the March 2004 Statement of the 
Case have provided the veteran with appropriate law and 
regulations.  

Factual Background

The veteran maintains that he is entitled to service 
connection for diabetes mellitus, type II, and kidney cancer, 
as a result of herbicide (Agent Orange) exposure while 
stationed in the Republic of Panama.  

Service medical records include an enlistment physical 
examination urinalysis which was negative for evidence of 
diabetes mellitus.  Service medical records are silent for 
signs of symptoms of diabetes mellitus.  The separation 
physical examination urinalysis was likewise silent for 
evidence of diabetes mellitus.  With respect to the claim for 
entitlement to service connection for kidney cancer, the 
service medical records are negative for complaints of, or 
treatment for, kidney cancer.  

The veteran submitted the claim for entitlement to service 
connection in May 2002.  In support of the claims the veteran 
submitted Internet printouts, pertaining to the testing of 
Agent Orange in Panama.  

Post service medical records include a private surgical 
pathology report, dated in February 1998.  The specimen 
revealed a well-differentiated renal cell adenocarcinoma of 
the right kidney.  At a later date in February 1998, the 
veteran underwent a right radical nephrectomy.  

With respect to the claim for entitlement to service 
connection for diabetes mellitus, type II, the veteran 
submitted private treatment records, dated from October 2001 
to June 2002, which indicated that one of his current medical 
problems was diabetes mellitus, type II.  

The RO requested verification of the veteran's contention 
that he was exposed to herbicides.  In October 2002, the RO 
received confirmation from the service department that there 
were no records indicating that the veteran was exposed to 
herbicides.  

By correspondence, dated in October 2002, the RO informed the 
veteran that he could contact the nearest VA Medical Center 
to schedule an examination for specifically for herbicide 
exposure claims.  The veteran was also informed that he 
should submit any medical evidence of the disabilities he 
attributes to the defoliant exposure.  

In response to the RO's October 2002 correspondence, the 
veteran submitted a statement, dated in November 2002, 
explaining that he did not have any additional medical 
evidence to submit in support of the claims.  He did however; 
offer a very detailed explanation of his experience in 
service, and the claimed herbicide exposure.  The veteran's 
statement indicated that he was stationed in Panama from 1963 
to 1966, and before entering service he had never been 
exposed to chemicals of any kind.  It is the veteran's belief 
that he was first exposed to herbicides during training at 
Rio Hata, Panama.

The December 2002 rating decision denied the veteran's claims 
for entitlement to service connection diabetes mellitus, type 
II, and kidney cancer.  In the January 2003 Notice of 
Disagreement the veteran stated that he disagreed with the 
December 2002 rating decision because he served in a test 
area for Agent Orange and other herbicides, which the veteran 
referred to as the United States Canal and the Republic of 
Panama.  

In April 2003, the RO began communications with VA's Central 
Office (VACO) to determine whether there was documentation to 
support the veteran's claims.  The RO's research, which 
included review of a Department of Defense inventory of the 
use, testing and disposal of herbicides, outside of Vietnam, 
did not result in a finding of herbicide use in Panama.  

In April 2004, the veteran perfected an appeal before the 
Board, maintaining that the government incorrectly holds the 
position that there were no instances of herbicide use in 
Panama.  

In October 2004, the veteran presented personal testimony 
before the undersigned Veterans Law Judge.  The veteran 
testified that he was stationed in the Canal Zone for 
approximately two years and that he had duty at Fort Kobbe 
and Rio Hata, Panama.  

During the hearing, the veteran, through his representative, 
submitted a March 2003 document, referred to as Compensation 
and Pension Manager's Conference Call.  The representative 
read from the document, indicating that it appeared that the 
Department of Defense had other information, in addition to 
what the RO already considered, concerning Agent Orange use 
outside of Vietnam and Korea.  

The veteran's representative also pointed out that the 
veteran was never provided an Agent Orange examination.  The 
representative requested that the record be kept open for 60 
days so that the veteran would have the opportunity to submit 
additional evidence in support of his claims.  

The veteran testified that he believed that there were more 
government records, which are either classified, or in the 
process of being declassified that would help to support his 
contentions that herbicides were used in Panama.  He further 
testified that he actually saw spraying operations, from the 
back of a pick-up truck at Fort Kobbe.  In Rio Hata, he 
observed land that appeared to have been sprayed.  With 
respect to his military service in Rio Hata, the veteran 
indicated that he never actually saw spraying operations.

The veteran testified that in February 1998, he had his 
kidney removed, and that he was diagnosed with diabetes, type 
II, in 2000 or 2001.  At the end of the hearing, the Veterans 
Law Judge agreed to keep the record open to allow the veteran 
to submit three additional documents.  

Since the October 2004 Board hearing, there has been no 
additional information submitted in support of the veteran's 
claims, to include the three documents referenced during the 
Board's hearing.  


Law and Regulations

Generally, service connection may be granted for a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted where the evidence shows that the veteran had a 
chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. §§ 
3.303(b); 3.307, 3.309.  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in or aggravated by service even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. § 3.307.  

Disease such as diabetes mellitus and kidney caner shall be 
granted service connection, although not otherwise 
established as incurred in or aggravated by service, if 
manifested to a compensable degree within the applicable time 
limits.  38 C.F.R. §§ 3.307, 3.309 (2004).  

Analysis

Upon review of the medical evidence, the veteran's testimony, 
and the documents submitted in support of the veteran's 
claims, the Board concludes that the veteran has not offered 
any competent evidence relating diabetes mellitus, type II, 
and the claimed kidney cancer to service.  The Board also 
concludes that the veteran has not offered any acceptable 
authoritative evidence that would tend to prove that he was 
exposed to herbicides (Agent Orange) in the Republic of 
Panama.  

The veteran did not have service in the Republic of Vietnam 
and he does not assert that he served in Vietnam.  The 
service medical records and the veteran's own statements show 
that he had service in the Republic of Panama.  In developing 
the veteran's claims, in October 2002, the RO requested 
documents showing exposure to herbicides and dates of service 
in Vietnam.  The response to the RO's request indicated that 
the veteran did not have service in the Republic of Vietnam 
and that there were no records indicating that he was exposed 
to herbicides.  

The Board points out that the Department of Defense provided 
VA an inventory regarding Agent Orange use outside of the 
Republic of Vietnam and Korea.  Based on the current 
Department of Defense findings, there have been no instances 
of herbicide use, testing, or disposal in the Republic of 
Panama.  It is acknowledged that the veteran claims to have 
witnessed a substance being sprayed from a truck while in the 
Canal Zone; however, the nature of the substance has not been 
identified as a herbicide by any knowledgeable authority.

The Board does not dispute the existence of diabetes 
mellitus, type II, or cancer of the right kidney.  The record 
shows that the diabetes mellitus and cancer of the right 
kidney were shown many years after service.  Entitlement to 
service connection is granted where there is a link between 
the disability and service.  In the veteran's case, there is 
no evidence linking diabetes mellitus and cancer of the right 
kidney to exposure to herbicides during service, nor were 
either of the disorders noted in service or within the 
applicable presumptive period following service.

The veteran's representative has maintained that and Agent 
Orange Examination should be conducted.  However, absent the 
verified exposure of the veteran to herbicides, the is no 
basis for affording the veteran such an examination. 

While the Board acknowledges the veteran's statements and 
contentions pertaining to the etiology of diabetes mellitus, 
type II, and kidney cancer, the veteran's statements and 
personal testimony, alone, are insufficient; there must be 
medical evidence tending to show that the disabilities were 
incurred in service, or that the disabilities can be linked 
to service.  The veteran, as laymen, is not competent to give 
opinions regarding medical causation or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of evidence of a link or nexus between 
diabetes mellitus, type II, and service, and kidney cancer 
and service, the claims for entitlement to service connection 
cannot be granted on a direct basis.  Similarly, because the 
veteran did not have service in the Republic of Vietnam, or 
the DMZ in Korea, service connection cannot be granted on a 
presumptive basis.  


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as a result of herbicide (Agent Orange) exposure 
is denied.  

Entitlement to service connection for kidney cancer, claimed 
as a result of herbicide (Agent Orange) exposure is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


